DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-20 are pending in the current application as claims 21-22 have been cancelled per the preliminary amendment. 

CLAIM INTERPRETATION
Claims in this application are not interpreted under 35 U.S.C. §112(f) unless otherwise noted in this application.

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-13 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,069,417. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-15 of U.S. Patent No. 11,069,417 contains every element of claims 1-5, 7-13 and 18-20 of the instant application and as such anticipates claims 1-5, 7-13 and 18-20 of the instant application.
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berq, 140 F.3d at 1437, 46 
Instant Application (16/891,457)
US Patent No. US. 11,069,417
1. A method of operating a memory system, the memory system including a non-volatile memory, the method comprising: 







measuring, using processing circuitry, an erase program interval (EPI) of a memory group, the EPI being a time period from an erase time point to a program time point of the memory group, the memory group included in the non-volatile memory; 

determining, using the processing circuitry, a plurality of program modes based on a number of data bits stored in each memory cell of the memory group; 

selecting, using the processing circuitry, a program mode for the memory group from the plurality of program modes, based on the measured EPI of the memory group; and 

performing, using the processing circuitry, a program operation on the memory group corresponding to the selected program mode, the performing the program operation on the memory group including adjusting at least one 


measuring, using processing circuitry, an erase program interval (EPI) of the memory group, the EPI being a time period from an erase time point to a program time point of the memory group; 



determining, using the processing circuitry, a plurality of program modes based on a number of data bits stored in each memory cell of the memory group; 

selecting, using the processing circuitry, a program mode for the memory group from the plurality of program modes, based on the measured EPI of the memory group; and 

performing, using the processing circuitry, a program operation on the memory group corresponding to the selected program mode, the performing the program operation on the memory group including adjusting at least one 

2. The method of claim 1, wherein the plurality of program modes comprise at least one of a quadruple-level cell (QLC) mode, a triple level cell (TLC) mode, a multi-level cell (MLC) mode, and a single level cell (SLC) mode, or combinations thereof.
3. The method of claim 1, wherein the memory group comprises at least one of a memory block, a memory stack, and a sub-memory block, or combinations thereof.
3. The method of claim 1, wherein the memory group comprises at least one of a memory block, a memory stack, and a sub-memory block, or combinations thereof.
4. The method of claim 1, wherein the memory group includes a memory block; and 

the selecting the program mode comprises,

selecting the program mode for the memory block as a first program mode in which N-bit data is written to each memory cell, in response to the measured EPI being equal to , or shorter than, a reference time, and 

selecting the program mode for the memory block as a second program mode in which M-bit data is written to each memory cell, in response to the measured EPI exceeding the reference time, 30Atty. Dkt. No. 2557-003128-US wherein N and M are positive integers, and M is less than N.
4. The method of claim 1, wherein the memory group includes a memory block; and 

the selecting the program mode comprises, 

selecting the program mode for the memory block as a first program mode in which N-bit data is written to each memory cell, in response to the measured EPI being equal to, or shorter than, a reference time, and 34Atty. Dkt. No. 2557-003128-US-CPA

selecting the program mode for the memory block as a second program mode in which M-bit data is written to each memory cell, in response to the measured EPI exceeding the reference time, wherein N and M are positive integers, and M is less than N.
5. The method of claim 1, wherein the non-volatile memory comprises a plurality of memory blocks, each memory block of the plurality of memory blocks comprising a plurality of memory stacks stacked on a substrate in a perpendicular direction to a substrate of the non-volatile memory;

 the memory group includes a memory stack;

the measuring of the EPI of the memory group comprises, 

measuring a first EPI of a first memory stack of the memory group, and 

measuring a second EPI of a second memory stack of the memory group, the second memory stack located on the first memory stack in a perpendicular direction to the first memory stack; and the selecting of the program mode comprises, 

selecting a program mode for the first memory stack as at least one of quadruple level cell (QLC) mode, a triple level cell (TLC) mode, a multi-level cell (MLC) mode, and a single level cell (SLC) mode, based on the first EPI, and 

selecting a program mode for the second memory stack as at least one of the QLC mode, the TLC mode, the MLC mode, and the SLC mode, based on the second EPI.


the memory group includes a memory stack; 

the measuring of the EPI of the memory group comprises, 

measuring a first EPI of a first memory stack of the memory group, and 

measuring a second EPI of a second memory stack of the memory group, the second memory stack located on the first memory stack in a perpendicular direction to the first memory stack; and the selecting of the program mode comprises, 

selecting a program mode for the first memory stack as at least one of quadruple level cell (QLC) mode, a triple level cell (TLC) mode, a multi-level cell (MLC) mode, and a single level cell (SLC) mode, based on the first EPI, and 

selecting a program mode for the second memory stack as at least one of the QLC mode, the TLC mode, the MLC mode, and the SLC mode, based on the second EPI.


the measuring of the EPI of the memory group comprises, 

measuring a first EPI of a first sub-memory block, and 

measuring a second EPI of a second sub-memory block located adjacent to the first sub-memory block; and 

the selecting the program mode comprises, 

31Atty. Dkt. No. 2557-003128-USselecting a program mode for the first sub-memory block as at least one of a quadruple level 

selecting a program mode for the second sub-memory block as at least one of the QLC mode, the TLC mode, the MLC mode, and the SLC mode, based on the second EPI.


 the measuring of the EPI of the memory group comprises, 

measuring a first EPI of a first sub-memory block, and 

measuring a second EPI of a second sub-memory block located adjacent to the first sub-memory block; and 

the selecting the program mode comprises, 

selecting a program mode for the first sub-memory block as at least one of a quadruple level 

selecting a program mode for the second sub-memory block as at least one of the QLC mode, the TLC mode, the MLC mode, and the SLC mode, based on the second EPI.

7. The method of claim 6, wherein the selecting the program mode for the second sub-memory block further includes selecting at least one of the QLC mode, the TLC mode, the MLC mode, and the SLC mode as the program mode for the second sub-memory block in response to the first EPI exceeding a reference time during a program operation performed on the first sub-memory block.
9. The method of claim 1, wherein the non-volatile memory comprises a meta region configured to store an EPI table in which EPI information indicating the measured EPI corresponding to each memory group is stored; and 

the measuring of the EPI of the memory group comprises measuring the EPI corresponding to the memory group based on the EPI table stored in the meta region.
8. The method of claim 1, wherein the memory cell region comprises a meta region configured to store an EPI table in which EPI information indicating the measured EPI corresponding to each memory group is stored; and 

the measuring of the EPI of the memory group comprises measuring the EPI corresponding to the memory group based on the EPI table stored in the meta region.
10. The method of claim 1, further comprising: selecting, using the processing circuitry, a program mode for the memory group, the selecting the program mode for the memory group including selecting a default program mode after occurrence of a sudden power-off (SPO) event, the default program mode being a multi-level cell (MLC) mode or a single level cell (SLC) mode.
9. The method of claim 1, further comprising: selecting, using the processing circuitry, a program mode for the memory group, the selecting the program mode for the memory group including selecting a default program mode after occurrence of a sudden power-off (SPO) event, the default program mode being a multi-level cell (MLC) mode or a single level cell (SLC) mode.
11. The method of claim 1, wherein the measuring of the EPI of the memory group comprises at least one of: 



measuring the EPI of the memory group during a meta data program operation; 

measuring the EPI of the memory group during a garbage collection operation; or combinations thereof.




measuring the EPI of the memory group during a meta data program operation; 

measuring the EPI of the memory group during a garbage collection operation; or combinations thereof.

11. The method of claim 1, further comprising: selecting a program mode corresponding to a memory block of the memory group, 36Atty. Dkt. No. 2557-003128-US-CPA based on a program mode table in response to a read request for the memory group, the program mode table including a program mode corresponding to each memory group; and adjusting a read condition for the memory group based on the selected program mode for the memory block of the memory group, the adjusting the read condition including adjusting at least one voltage level associated with the read condition based on the selected program mode of the memory block.
13. A method of operating a memory system, the memory system including a non-volatile memory, the method comprising: 






measuring, using processing circuitry, an erase program interval (EPI) of a memory block of the non-volatile memory in response to a write request received from a host, the EPI being a time period from an erase time point to a program time point of the memory block; and 




measuring, using processing circuitry, an erase program interval (EPI) of the memory block in response to a write request received from a host, the EPI being a time period from an erase time point to a program time point of the memory block; and 









measure an erase program interval (EPI) of a first memory group from among the plurality of memory groups, the EPI being a time period from an erase time point to a program time point of the memory group, 

determine a plurality of program modes based on a number of data bits stored in each memory cell of the memory group, 

select a program mode for the first memory group from the plurality of program modes based on the measured EPI, and 

control a program operation on the first memory group based on the selected program mode of the first memory group, the controlling the program operation including adjusting at least 


measure an erase program interval (EPI) of a first memory group from among the plurality of memory groups, the EPI being a time period from an erase 37Atty. Dkt. No. 2557-003128-US-CPA time point to a program time point of the memory group, 

determine a plurality of program modes based on a number of data bits stored in each memory cell of the memory group, 

select a program mode for the first memory group from the plurality of program modes based on the measured EPI, and 

control a program operation on the first memory group based on the selected program mode of the first memory group, the controlling the program operation including adjusting at least 

14. The memory system of claim 13, wherein the plurality of program modes comprise at least one of a quadruple level cell (QLC) mode, a triple level cell (TLC) mode, a multi-level cell (MLC) mode, and a single level cell (SLC) mode.
20. The memory system of claim 18, wherein the memory group comprises a memory block, a memory stack, a sub-memory block, or combinations thereof.
15. The memory system of claim 13, wherein the memory group comprises a memory block, a memory stack, a sub-memory block, or combinations thereof.



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, 10, 12, 14-15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 6: 
Claim 6 recites that the program mode for the second memory stack is selected in response to the first EPI exceeding a reference time during a program operation performed on the first memory stack. However, claim 5 defines that the program mode for the second memory stack is selected based on the second EPI. It is unclear how the selection based exclusively on the first EPI as defined in claim 6 would allow for the selection to also be based on the second 
Regarding claim 8: 
Claim 8 recites limitations in conflict with limitations from claim 7 in an analogous fashion to the limitations in claim 6 that are in conflict with limitations in claim 5 and therefore claim 8 is rejected under a similar analysis to that performed for claim 6. 
Regarding claim 10: 
Claim 10 recites, “a program mode for the memory group” while claim 1 already recites, “a program mode for the memory group”. Claim 10 therefore recites a limitation previously recited without proper antecedent basis and it is unclear if “a program mode for the memory group” of claim 10 should be interpreted as the same “program mode for the memory group” from claim 1 or not. This is further confused by the fact that claim 1 indicates the “program mode” should be selected based on the EPI of the memory group, while claim 10 indicates that a default program mode should be selected as a program mode after occurrence of a sudden power-off event and therefore does not appear to be based on the EPI of the memory group as recited in claim 1. It is therefore unclear if the claim recites a single program mode selected based on conflicting determinations (i.e. based on EPI or sudden-power off) or if the claims are meant to recite two program modes for the memory group selected based on different determinations. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. 
Regarding claim 12: 
Claim 12 recites, “a program mode corresponding to a memory block of the memory group”, and “a program mode corresponding to each memory group”. However, claim 1 already recites, “a program mode for the memory group”. It is therefore unclear if the “program mode corresponding to a memory block of the memory group”, and the “program mode corresponding to each memory group” include or are the same as the “program mode for the memory group” 
Regarding claim 14:
Claim 14 recites, “performing... the program operation on the memory block in a third program mode”. However, claim 13 already recites that performing a program operation on the memory block is in a first program mode or a second program mode. It is therefore unclear how the program operation could be in one of either a first or second program mode as recited in claim 13 and at the same time be a third program mode as recited in claim 14. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. 
Regarding claim 15: 
Claim 15 is rejected for reasons analogous to those indicated for claim 14 and additionally because it recites that the program operation is now in a fourth program mode, such that the program operation is required to simultaneously be in a first or second program mode, a third program mode, and a fourth program mode. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. 
Regarding claim 17: 
Claim 17 recites, “a program mode corresponding to each memory block” after previously reciting “a program mode corresponding to the memory block” and claim 13 reciting “a first program mode” or “a second program mode” is performed on the memory block. It is therefore unclear if “a program mode corresponding to each memory block” is the same as the “program mode corresponding to the memory block” or one of the other program modes performed on the first memory block. For this reason, the scope of the claim cannot be determined and the claim is indefinite. 
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
A search was performed in the prior art for the subject matter of claims 1-20, but could not be found. Accordingly, claims 1-20 have not been rejected with a prior art rejection, but the claims are still not indicated as allowable as they are subject to one or more outstanding double patenting or 35 U.S.C. § 112(b) rejections. 
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1: 
The prior art does not teach, “A method of operating a memory system, the memory system including a non- volatile memory, the method comprising: measuring, using processing circuitry, an erase program interval (EPI) of a memory group, the EPI being a time period from an erase time point to a program time point of the memory group, the memory group included in the non-volatile memory; determining, using the processing circuitry, a plurality of program modes based on a number of data bits stored in each memory cell of the memory group; selecting, using the processing circuitry, a program mode for the memory group from the plurality of program modes, based on the measured EPI of the memory group; and performing, using the processing circuitry, a program operation on the memory group corresponding to the selected program mode, the performing the program operation on the memory group including adjusting at least one voltage level of the program operation based on the selected program mode” and it would not have been obvious to one of ordinary skill in the art at the time the invention was filed.
Regarding claim 13:
The prior art does not teach, “A method of operating a memory system, the memory system including a non-volatile memory, the method comprising: measuring, using processing circuitry, an erase program interval (EPI) of a memory block of the non-volatile memory in response to a write request received from a host, the EPI being a time period from an erase time point to a program time point of the memory block; and performing, using the processing circuitry, a program operation on the memory block in a first program mode or a second program mode based on a duration of the EPI, the first program mode including writing N-bit data to each memory cell of the memory block, and the second program mode including writing M-bit data to each memory cell of the memory block, the performing the program operation on the memory block including adjusting at least one voltage level of the program operation based on the first program mode or the second program mode, wherein N and M are positive integers, and M is less than N” and it would not have been obvious to one of ordinary skill in the art at the time the invention was filed.
Regarding claim 18: 
The prior art does not teach, “A memory system comprising: a non-volatile memory comprising a plurality of memory groups; and a memory controller configured to, measure an erase program interval (EPI) of a first memory group from among the plurality of memory groups, the EPI being a time period from an erase time point to a program time point of the memory group, determine a plurality of program modes based on a number of data bits stored in each memory cell of the memory group, select a program mode for the first memory group from the plurality of program modes based on the measured EPI, and control a program operation on the first memory group based on the selected program mode of the first memory group, the controlling the program operation 
The above identified limitations are not obvious because the closest prior art, US Patent Application Pub. No. US 2014/0136927 A1 (Li) teaches to select between a variety of programming modes, including SLC and MLC programming modes and programming modes with different lengths of ECC data based on a variety of parameters indicating a raw or estimated bit error rate surpassing different thresholds [0096] [0103-0108]. However, crucially, Li does not recognize an erase to programming interval parameter as a parameter for making the selection between the different programming modes. Although an erase leaving time (ELT) parameter is taught by US Patent Application Pub. No. US 2016/0203047 A1 (No), the ELT taught by No is recorded after programming a memory cell, is only used in a determination of whether or not to perform a read reclaim operation on a memory cell, and is not used in a determination to select a programming mode. Accordingly one of ordinary skill in the art would not have been motivated to use the ELT in a selection of a programming mode because the prior art does not teach that it is determined until after the memory cell has been programmed and No does not teach that it is useful in a selection of a programming mode, but instead that it is useful in determining whether to perform read reclaim operation [0008] [0035] [0039-0042] [Fig. 7]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS JAMES KORTMAN whose telephone number is (303)297-4404.  The examiner can normally be reached on Monday through Thursday 7:30 AM through 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CURTIS JAMES KORTMAN/Examiner, Art Unit 2139 

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139